DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on March 5, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0116145 to Lee et al. (hereinafter Lee; corresponding US Publication 2021/0035739 is relied upon as an English translation).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1
Lee (FIG. 1-3, 5, 7-11) discloses a multilayer ceramic capacitor comprising: 
a body (110) including first and second internal electrodes (121-122) laminated with a dielectric layer (111) interposed therebetween, and having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction; 
a first through-electrode (131) penetrating through the body (110) to be connected to the first internal electrode (121); 
a second through-electrode (132) penetrating through the body (110) to be connected to the second internal electrode (122); 
first and second external electrodes (141, 144) disposed on the first and second surfaces, respectively, and each connected to the first through-electrode (131); and 
third and fourth external electrodes (142-143) disposed on the first and second surfaces, respectively, to be spaced apart from the first and second external electrodes (141, 144), and each connected to the second through-electrode (132), 
wherein each of the first to fourth external electrodes (141-144) is a respective sintered electrode (paragraph 26) including nickel (paragraph 26, 43).
Claim 2

Claim 3
Lee discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (141-144) includes a first plating layer (141b-144b) and a second plating layer (141c-141c) sequentially laminated on the respective sintered electrode (paragraph 26, 50).
Claim 4
Lee discloses the multilayer ceramic capacitor of claim 3, wherein the first plating layer (141b-144b) includes nickel (paragraph 26, 50).
Claim 5
Lee discloses the multilayer ceramic capacitor of claim 3, wherein the second plating layer (141c-144c) includes copper or tin (paragraph 26, 50).
Claim 6
Lee discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second internal electrodes (121-122) includes nickel (paragraph 35).
Claim 8
Lee discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second through-electrodes (131-132) includes nickel (paragraph 36).
Claim 9
Lee discloses the multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes (141-144) are sintered to the body (paragraph 26, 43).
Claim 10

Claim 11
Lee discloses the multilayer ceramic capacitor of claim 1, wherein the body (110) has a thickness of 100 µm or less in a stacking direction of the first and second internal electrodes (121-122; paragraph 39).
Claim 12
Lee (FIG. 5) discloses the multilayer ceramic capacitor of claim 1, wherein the first through-electrode (231) includes first and fourth connection electrodes (231, 234) each penetrating through the body (210) to contact each of the first and second external electrodes (241, 244), and
the second through-electrode (232) includes second and third connection electrodes (232-233) each penetrating through the body (210) to contact each of the third and fourth external electrodes (242-243).
Claim 13
Lee (FIG. 8, 9) discloses the multilayer ceramic capacitor of claim 12, wherein the first and second internal electrodes (221-222) each have a T shape to be point-symmetrical to each other, 
the first and fourth connection electrodes (231, 234) penetrate through a region of the body (210) free of the second internal electrode (222), and 
the second and third connection electrodes (232-233) penetrate through a region of the body (210) free of the first internal electrode (221).
Claim 14
Lee (FIG. 9) discloses the multilayer ceramic capacitor of claim 13, wherein the regions of the body (310) that are free of the first and second internal electrodes (321-322) have rounded corners (FIG. 9).
Claim 15
Lee (FIG. 10-11) discloses the multilayer ceramic capacitor of claim 12, wherein the first and second internal electrodes (421-422) are each rectangular to be point-symmetrical to each other,
the first internal electrode (421) has a second via hole and a third via hole (for 432-433, FIG. 10A, 11), 
the second internal electrode (422) has a first via hole and a fourth via hole (for 431, 434, FIG. 10B, 11), 
the first and fourth connection electrodes (431, 434) penetrate through the first and fourth via holes (FIG. 10B, 11), and 
the second and third connection electrodes (432-433) penetrate through the second and third via holes (FIG. 10A, 11).
Claim 16
Lee (FIG. 10-11) discloses the multilayer ceramic capacitor of claim 15, wherein a ratio D1/D3 of a distance D1 between centers of the first and fourth connection electrodes (431, 434) or a distance D1 between centers of the second and third connection electrodes (432-433) to a distance D3 between the first via hole (for 431) and the second via hole (for 432) ranges from 2.08 to 4.7 (paragraph 63).
Claim 17
Lee (FIG. 10-11) discloses the multilayer ceramic capacitor of claim 15, wherein a ratio D2/D3 of a diameter D2 of the first connection electrode (431) and a diameter D2 of the second connection electrode (432) to a distance D3 between the first via hole (for 431) and the second via hole (for 432) ranges from 0.375 to 0.52 (paragraph 64).
Claim 18
Lee (FIG. 1-3) discloses a multilayer ceramic capacitor comprising: 

first and second through-electrodes (131-132) penetrating through the body (110) to respectively be connected to the first and second internal electrodes (121-122); and 
first and second external electrodes (141-142) disposed on a first surface of the body (110), respectively connected to the first and second through-electrodes (131-132), and each including a respective sintered electrode (141a-142a, paragraph 26, 43) disposed on the first surface of the body (110) and at least one plating layer (141b-142b, paragraph 26, 50) disposed on the respective sintered electrode (141a-142a), 
wherein each of the first internal electrodes (121, paragraph 37), the first through-electrode (131, paragraph 36), and the sintered electrode (141a, paragraph 43) and at least one plating layer (141b, paragraph 50) of the first external electrode (141) include nickel (Ni).
Claim 19
Lee discloses the multilayer ceramic capacitor of claim 18, wherein each of the first internal electrodes (121) and the first through-electrode (131) has a content of nickel (Ni) therein higher than a content of any other element therein (paragraph 35-36).
Claim 22
Lee discloses the multilayer ceramic capacitor of claim 18, wherein each of the second internal electrodes (122, paragraph 37), the second through-electrode (132, paragraph 36), and the sintered electrode (142a, paragraph 43) and at least one plating layer (142b, paragraph 50) of the second external electrode (142) include nickel (Ni).
Claim 23
Lee discloses the multilayer ceramic capacitor of claim 18, wherein the multilayer ceramic capacitor further includes third and fourth external electrodes (143-144) disposed on a second surface 
wherein each of the first internal electrodes (121, paragraph 37), the first through-electrode (131, paragraph 36), and the sintered electrode (141a, 143a, paragraph 43) and at least one plating layer (141b, 143a, paragraph 50) of each of the first and third external electrodes (141, 143) include nickel (Ni).

Claims 1-14 and 18-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0116123 to Lee et al. (hereinafter Lee ‘386; corresponding US Publication 2021/0005386 is relied upon as an English translation).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1
Lee ‘386 (FIG. 1-3, 5-8, 12) discloses a multilayer ceramic capacitor comprising: 
a body (110) including first and second internal electrodes (121-122) laminated with a dielectric layer (111) interposed therebetween, and having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction; 
a first through-electrode (131) penetrating through the body (110) to be connected to the first internal electrode (121); 

first and second external electrodes (144, 141) disposed on the first and second surfaces, respectively, and each connected to the first through-electrode (131); and 
third and fourth external electrodes (143-142) disposed on the first and second surfaces, respectively, to be spaced apart from the first and second external electrodes (144, 141), and each connected to the second through-electrode (132), 
wherein each of the first to fourth external electrodes (141-144) is a respective sintered electrode (141a-144a, paragraph 47-48) including nickel (paragraph 48).
Claim 2
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (141-144) has centerline average roughness ranging from 1 nm to 100 nm (paragraph 49).
Claim 3
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (141-144) includes a first plating layer (141b-144b) and a second plating layer (141c-141c) sequentially laminated on the respective sintered electrode (paragraph 47-48, 53).
Claim 4
Lee ‘386 discloses the multilayer ceramic capacitor of claim 3, wherein the first plating layer (141b-144b) includes nickel (paragraph 53).
Claim 5
Lee ‘386 discloses the multilayer ceramic capacitor of claim 3, wherein the second plating layer (141c-144c) includes copper or tin (paragraph 53).
Claim 6

Claim 7
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second through-electrodes (131-132) protrudes from the second surface of the body (110; FIG. 2).
‘Claim 8
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second through-electrodes (131-132) includes nickel (paragraph 36).
Claim 9
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes (141-144) are sintered to the body (paragraph 48).
Claim 10
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (141-144) has a thickness ranging from 1 µm to 10 µm (paragraph 54).
Claim 11
Lee ‘386 discloses the multilayer ceramic capacitor of claim 1, wherein the body (110) has a thickness of 100 µm or less in a stacking direction of the first and second internal electrodes (121-122; paragraph 44).
Claim 12
Lee ‘386 (FIG. 5) discloses the multilayer ceramic capacitor of claim 1, wherein the first through-electrode (231) includes first and fourth connection electrodes (231, 234) each penetrating through the body (210) to contact each of the first and second external electrodes (241, 244), and

Claim 13
Lee ‘386 (FIG. 7-8) discloses the multilayer ceramic capacitor of claim 12, wherein the first and second internal electrodes (221-222) each have a T shape to be point-symmetrical to each other, 
the first and fourth connection electrodes (231, 234) penetrate through a region of the body (210) free of the second internal electrode (222), and 
the second and third connection electrodes (232-233) penetrate through a region of the body (210) free of the first internal electrode (221).
Claim 14
Lee ‘386 (FIG. 8) discloses the multilayer ceramic capacitor of claim 13, wherein the regions of the body (310) that are free of the first and second internal electrodes (321-322) have rounded corners (FIG. 8).
Claim 18
Lee ‘386 (FIG. 1-3) discloses a multilayer ceramic capacitor comprising: 
a body (110) including alternately stacked first internal electrodes (121) and second internal electrodes (122) laminated with dielectric layers (111) interposed therebetween;
first and second through-electrodes (131-132) penetrating through the body (110) to respectively be connected to the first and second internal electrodes (121-122); and 
first and second external electrodes (141-142) disposed on a first surface of the body (110), respectively connected to the first and second through-electrodes (131-132), and each including a respective sintered electrode (141a-142a, paragraph 47-48) disposed on the first surface of the body 
wherein each of the first internal electrodes (121, paragraph 35), the first through-electrode (131, paragraph 36), and the sintered electrode (141a, paragraph 48) and at least one plating layer (141b, paragraph 53) of the first external electrode (141) include nickel (Ni).
Claim 19
Lee ‘386 discloses the multilayer ceramic capacitor of claim 18, wherein each of the first internal electrodes (121) and the first through-electrode (131) has a content of nickel (Ni) therein higher than a content of any other element therein (paragraph 35-36).
Claim 20
Lee ‘386 discloses the multilayer ceramic capacitor of claim 18, wherein each of the first and second through-electrodes (131-132) protrudes outwardly from the body (110) through the first surface to respectively contact the first and second external electrodes (141-142), and 
each of the first and second external electrodes (141-142) has a first surface disposed on the first surface of the body (110), and a cavity extending from the first surface thereof to accommodate a portion of a respective one of the first and second through-electrodes (131-132) protruding outwardly from the body (110; FIG. 2-3).
Claim 21
Lee ‘386 discloses the multilayer ceramic capacitor of claim 20, wherein each respective sintered electrode (141a-142a) of the first and second external electrodes (141-142) has the cavity extending therein, and each of the first and second external electrodes (141-142) includes a first plating layer (141b-142b) and a second plating layer (141c-142c) sequentially laminated on the respective sintered electrode (141a-142a; paragraph 54; FIG. 2-3).
Claim 22

Claim 23
Lee ‘386 discloses the multilayer ceramic capacitor of claim 18, wherein the multilayer ceramic capacitor further includes third and fourth external electrodes (143-144) disposed on a second surface of the body (110) opposite the first surface of the body (110), respectively connected to the first and second through-electrodes (131-132), and each including a respective sintered electrode (143a-144a) disposed on the second surface of the body (110) and at least one plating layer (143b-144b) disposed on the respective sintered electrode (143a-144a; paragraph 47-48), 
wherein each of the first internal electrodes (121, paragraph 35), the first through-electrode (131, paragraph 36), and the sintered electrode (141a, 143a, paragraph 47-48) and at least one plating layer (141b, 143b, paragraph 53) of the first and third external electrodes (141, 143) include nickel (Ni).
Claim 24
Lee ‘386 discloses the multilayer ceramic capacitor of claim 23, wherein each of the third and fourth external electrodes (143-144) protrudes through the second surface of the body (110) to respectively contact the first and second through-electrodes (131-132) inwardly of the body (110; FIG. 2-3).
Claim 25
Lee ‘386 (FIG. 1-2) discloses a multilayer ceramic capacitor comprising: 
a body (110) including alternately stacked first internal electrodes (121) and second internal electrodes (122) laminated with dielectric layers (111) interposed therebetween; 

first and second external electrodes (141-142) disposed on a first surface of the body (110) and respectively connected to the first and second through-electrodes (131-132), 
wherein each of the first and second external electrodes (141-142) includes a sintered electrode layer (141a-142a, paragraph 47-48) disposed on the first surface of the body (110) and one or more plating layers (141b-142b, paragraph 47-48, 53) sequentially disposed on the sintered electrode layer (141a-142a), and 
each sintered electrode layer (141a-142a) of the first and second external electrodes (141-142) has a higher average roughness on a surface thereof facing the one or more plating layers (141b-142b) than on a surface thereof facing the first surface of the body (110; paragraph 49).
Claim 26
Lee ‘386 discloses the multilayer ceramic capacitor of claim 25, wherein each sintered electrode layer (141a-142a) has a centerline average roughness ranging from 1 nm to 100 nm on the surface thereof facing the one or more plating layers (141b-142b; paragraph 49).
Claim 27
Lee ‘386 discloses the multilayer ceramic capacitor of claim 25, wherein each of the first and second external electrodes (141-142) is a respective sintered electrode (141a-142a, paragraph 47-48) including nickel (paragraph 48).
Claim 28
Lee ‘386 discloses the multilayer ceramic capacitor of claim 25, wherein the multilayer ceramic capacitor further includes third and fourth external electrodes (143-144) disposed on a second surface of the body (110) opposite the first surface of the body (110) and respectively connected to the first and second through-electrodes (131-132).
Claim 29
Lee ‘386 discloses the multilayer ceramic capacitor of claim 28, wherein each of the first and second internal electrodes (121-122, paragraph 35), the first and second through-electrodes (131-132, paragraph 36), and the sintered electrode (141a-144a, paragraph 47-48) and at least one plating layer (141b-144b, paragraph 53) of each of the first, second, third and fourth external electrodes (141-144) include nickel (Ni).

Claims 1, 3-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,361,035 to Song et al. (hereinafter Song).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1
Song (FIG. 2, 4-6) discloses a multilayer ceramic capacitor, comprising: 
a body (210) including first and second internal electrodes (221-222) laminated with a dielectric layer (211) interposed therebetween, and having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction (FIG. 2, 5, column 4 lines 40-45); 
a first through electrode (241) penetrating through the body (210) to be connected to the first internal electrode (221; column 9 line 65 to column 10 line 5), 
a second through electrode (242) penetrating through the body (210) to be connected to the second internal electrode (222; column 9 line 65 to column 10 line 5);
first and second external electrodes (231) disposed on the first and second surfaces, respectively, and each connected to the first through-electrode (241); and 

wherein each of the first to fourth external electrodes (231-232) is a respective sintered electrode (231a-232a) including nickel (column 12 lines 8-16, column 6 lines 45-59).
Claim 3
Song discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (231-232) includes a first plating layer (231b-232b) and a second plating layer (231c-232c) sequentially laminated on the respective sintered electrode (column 11 lines 26-33, column 12 lines 27-30).
Claim 4
Song discloses the multilayer ceramic capacitor of claim 3, wherein the first plating layer (231b-232b) includes nickel (column 11 lines 26-33, column 12 lines 28-29).
Claim 5
Song discloses the multilayer ceramic capacitor of claim 3, wherein the second plating layer (232a-232b) includes copper or tin (column 11 lines 26-33, column 12 lines 28-29).
Claim 6
Song discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second internal electrodes (221-222) includes nickel (column 11 line 66 to column 12 line 7).
Claim 9
Song discloses the multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes (231-232) are sintered to the body (210; column 6 lines 45-59).
Claim 11


Claims 1, 3, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2012/0018204 to Sato et al. (hereinafter Sato).
Claim 1
Sato (FIG. 3) discloses a multilayer ceramic capacitor comprising: 
a body (10) including first and second internal electrodes (11-12) laminated with a dielectric layer (10g) interposed therebetween, and having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction; 
a first through-electrode (18) penetrating through the body (10) to be connected to the first internal electrode (11); 
a second through-electrode (19) penetrating through the body (10) to be connected to the second internal electrode (12); 
first and second external electrodes (13, 13) disposed on the first and second surfaces, respectively, and each connected to the first through-electrode (18); and 
third and fourth external electrodes (14, 14) disposed on the first and second surfaces, respectively, to be spaced apart from the first and second external electrodes (13, 13), and each connected to the second through-electrode (19), 
wherein each of the first to fourth external electrodes (13-14) is a respective sintered electrode (15-16) including nickel (paragraph 50-51).
Claim 3

Claim 5
Sato discloses the multilayer ceramic capacitor of claim 3, wherein the second plating layer (17) includes copper or tin (paragraph 53).
Claim 6
Sato discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second internal electrodes (11-12) includes nickel (paragraph 44).
Claim 9
Sato discloses the multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes (13-14) are sintered to the body (paragraph 50-52).
Claim 10
Sato discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (13-14) has a thickness ranging from 1 µm to 10 µm (paragraph 49).
Claim 11
Sato discloses the multilayer ceramic capacitor of claim 1, wherein the body (10) has a thickness of 100 µm or less in a stacking direction of the first and second internal electrodes (11-12; paragraph 41).

Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0290542 to Nishisaka et al. (hereinafter Nishisaka).
Claim 1
Nishisaka (FIG. 3-5, 13) discloses a multilayer ceramic capacitor comprising: 

a first through-electrode (31) penetrating through the body (10) to be connected to the first internal electrode (11); 
a second through-electrode (32) penetrating through the body (10) to be connected to the second internal electrode (12); 
first and second external electrodes (13, 13) disposed on the first and second surfaces, respectively, and each connected to the first through-electrode (31); and 
third and fourth external electrodes (14, 14) disposed on the first and second surfaces, respectively, to be spaced apart from the first and second external electrodes (13, 13), and each connected to the second through-electrode (32), 
wherein each of the first to fourth external electrodes (13-14) is a respective sintered electrode including nickel (15, paragraph 55-56, 62, 72).
Claim 3
Nishisaka discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (13-14) includes a first plating layer (16) and a second plating layer (17) sequentially laminated on the respective sintered electrode (15, paragraph 55).
Claim 4
Nishisaka discloses the multilayer ceramic capacitor of claim 3, wherein the first plating layer (16) includes nickel (by diffusion during heat treatment: paragraph 59, 62, 121-122).
Claim 5

Claim 6
Nishisaka discloses the multilayer ceramic capacitor of claim 1, wherein each of the first and second internal electrodes (11-12) includes nickel (paragraph 51).
Claim 9
Nishisaka discloses the multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes (13-14) are sintered to the body (paragraph 72).
Claim 10
Nishisaka discloses the multilayer ceramic capacitor of claim 1, wherein each of the first to fourth external electrodes (13-14) has a thickness ranging from 1 µm to 10 µm (paragraph 64).
Claim 11
Nishisaka discloses the multilayer ceramic capacitor of claim 1, wherein the body (10) has a thickness of 100 µm or less in a stacking direction of the first and second internal electrodes (11-12; paragraph 48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Publication 2018/0090276 to Ito et al. (hereinafter Ito).
Sato discloses the multilayer ceramic capacitor of claim 1, as shown above.
Sato does not disclose wherein each of the first to fourth external electrodes has centerline average roughness ranging from 1 nm to 100 nm, as recited in claim 2.
Ito (FIG. 10, 23) teaches smoothing baked external electrodes to an average roughness within the claimed range (paragraph 146, 236; see also MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ito with Sato to incorporate roughness of an external .

Claims 7-8 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Publication 2008/0037199 to Fukudome et al. (hereinafter Fukudome).
Claim 7
Sato discloses the multilayer ceramic capacitor of claim 1, as shown above.
Sato does not expressly disclose wherein each of the first and second through-electrodes protrudes from the second surface of the body, as recited in claim 7.
Fukudome (FIG. 1, 3) teaches wherein each of first and second through-electrodes (7-8) protrudes from a surface of a body (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fukudome with Sato to incorporate through-electrodes protruding from a body as taught by Fukudome in the structure taught by Sato, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding a defective connection between the through-conductor and the external electrode (Fukudome paragraph 49).
Claim 8
Sato discloses the multilayer ceramic capacitor of claim 1, as shown above.
Sato does not expressly disclose wherein each of the first and second through-electrodes includes nickel, as recited in claim 8.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fukudome with Sato to incorporate through-electrodes including nickel as taught by Fukudome in the structure taught by Sato, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the use of nickel for both the internal electrodes (Sato paragraph 44) and the through-electrodes (Fukudome paragraph 47-48) and thereby having improved adhesion (paragraph 51), and also avoiding impedance mismatch and differences in thermal expansion.
Claim 18
Sato (FIG. 3) discloses a multilayer ceramic capacitor comprising: 
a body (10) including alternately stacked first internal electrodes (11) and second internal electrodes (12) laminated with dielectric layers (10g) interposed therebetween;
first and second through-electrodes (18-19) penetrating through the body (10) to respectively be connected to the first and second internal electrodes (11-12); and 
first and second external electrodes (13-14) disposed on a first surface of the body (10), respectively connected to the first and second through-electrodes (18-19), and each including a respective sintered electrode (15-16, paragraph 50-51) disposed on the first surface of the body (10) and at least one plating layer (17, paragraph 53) disposed on the respective sintered electrode (15-16), 
wherein each of the first internal electrodes (11-12, paragraph 44), and the sintered electrode (paragraph 50) and at least one plating layer (paragraph 53) of the first external electrode (13-14) include nickel (Ni), as recited in claim 18.
Sato does not expressly disclose wherein the first through-electrode includes nickel (Ni), as recited in claim 18.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fukudome with Sato to incorporate through-electrodes including nickel as taught by Fukudome in the structure taught by Sato, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the use of nickel for both the internal electrodes (Sato paragraph 44) and the through-electrodes (Fukudome paragraph 47-48) and thereby having improved adhesion (paragraph 51), and also avoiding impedance mismatch and differences in thermal expansion.
Claim 19
Sato with Fukudome teaches the multilayer ceramic capacitor of claim 18, wherein each of the first internal electrodes (Sato 11, paragraph 44; Fukudome paragraph 47; see also paragraph 61, 64, same conductive paste for both electrodes and vias, paragraph 51) and the first through-electrode (Sato 18; Fukudome 7, paragraph 48, 51) has a content of nickel (Ni) therein higher than a content of any other element therein.
Claim 20
Sato with Fukudome teaches the multilayer ceramic capacitor of claim 18, wherein each of the first and second through-electrodes (Sato 18-19; Fukudome 7-8) protrudes outwardly from the body (Sato 10; Fukudome 18) through the first surface to respectively contact the first and second external electrodes (Sato 13-14; Fukudome 12-13; as shown in Fukudome FIG. 3, paragraph 58), and 
each of the first and second external electrodes (Sato 13-14; Fukudome 12-13) has a first surface disposed on the first surface of the body (Sato 10; Fukudome 18), and a cavity extending from the first surface thereof to accommodate a portion of a respective one of the first and second through-electrodes (Fukudome 7-8) protruding outwardly from the body (18; as shown in Fukudome FIG. 3).
Claim 21
Sato with Fukudome teaches the multilayer ceramic capacitor of claim 20, wherein each respective sintered electrode (Sato 15-16; Fukudome 12-13) of the first and second external electrodes has the cavity extending therein (Fukudome FIG. 3), and each of the first and second external electrodes includes a first plating layer (Sato 17) and a second plating layer (Sato paragraph 53-56) sequentially laminated on the respective sintered electrode (Sato 15-16, Fukudome 12-13; Sato paragraph 53-56, Fukudome paragraph 71, 83).
Claim 22
Sato with Fukudome teaches the multilayer ceramic capacitor of claim 18, wherein each of the second internal electrodes (Sato 12, paragraph 44; Fukudome paragraph 47; see also paragraph 61, 64, same conductive paste for both electrodes and vias, paragraph 51), the second through-electrode (Sato 18; Fukudome 7, paragraph 48, 51), and the sintered electrode (Sato 15-16, paragraph 50; Fukudome 12-13, paragraph 52) and at least one plating layer (Sato 17, paragraph 53; Fukudome paragraph 83) of the second external electrode (Sato 14; Fukudome 13) include nickel (Ni).
Claim 23
Sato with Fukudome teaches the multilayer ceramic capacitor of claim 18, wherein the multilayer ceramic capacitor further includes third and fourth external electrodes (Sato 13-14; Fukudome 14-15) disposed on a second surface of the body (Sato 10; Fukudome 18) opposite the first surface of the body (Sato 10; Fukudome 18), respectively connected to the first and second through-electrodes (Sato 18-19; Fukudome 7-8), and each including a respective sintered electrode (Sato 15-16; Fukudome 14-15) disposed on the second surface of the body (Sato 10; Fukudome 18) and at least one plating layer (Sato 17, paragraph 53; Fukudome paragraph 71, 83) disposed on the respective sintered electrode (Sato 15-16; Fukudome 14-15), 
.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Publication 2018/0027656 to Jung et al. (hereinafter Jung).
Claim 12
Sato discloses the multilayer ceramic capacitor of claim 1, wherein the first through-electrode (18) includes first connection electrode (18) penetrating through the body (10) to contact each of the first and second external electrodes (13-13), and the second through-electrode (19) includes second connection electrode (19) penetrating through the body (10) to contact each of the third and fourth external electrodes (14-14), as recited in claim 12.
Sato does not expressly disclose wherein the first through-electrode includes fourth connection electrode penetrating through the body to contact each of the first and second external electrodes, and the second through-electrode includes third connection electrode penetrating through the body to contact each of the third and fourth external electrodes, as recited in claim 12.
Jung (FIG. 6) teaches wherein a first through-electrode (241) includes first and fourth connection electrodes (241a-b) each penetrating through a body (110) to contact each of a first and second external electrodes (131, 131), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jung with Sato to incorporate additional through-electrodes as taught by Jung in the structure taught by Sato, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved connection between the internal electrodes (Jung paragraph 98-99) and, volumes of the external electrodes and an overall height of the capacitor may be significantly decreased, and thus, relatively, a volume and a height capable of increasing sizes of the internal electrodes may be further secured, such that capacitance of the capacitor may be further improved in accordance therewith (paragraph 100).
Claim 15
Sato with Jung teaches the multilayer ceramic capacitor of claim 12, wherein the first and second internal electrodes (Sato 11-12; Jung 221-222) are each rectangular to be point-symmetrical to each other (Sato FIG. 4-5; Jung FIG. 6),
the first internal electrode (Jung 222) has a second via hole and a third via hole (FIG. 6A; see also Sato FIG. 4), 
the second internal electrode (Jung 221) has a first via hole and a fourth via hole (FIG. 6B; see also Sato FIG. 5), 
the first and fourth connection electrodes (Jung 241a-b) penetrate through the first and fourth via holes (FIG. 6B; see also Sato FIG. 5), and 
the second and third connection electrodes penetrate through the second and third via holes (FIG. 6A; see also Sato FIG. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/817,783 (hereinafter ‘783).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘783 claims the invention of claim 1 in ‘783 claims 1 and 15.
Regarding claim 3, ‘783 further claims the invention of claim 3 in ‘783 claims 1 and 15.
Regarding claim 8, ‘783 further claims the invention of claim 8 in ‘783 claims 1 and 15.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 8, 12-13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-14 of copending Application No. 16/803,769 (hereinafter ‘769).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘769 claims the invention of claim 1 in ‘769 claim 1.
Regarding claim 2, ‘769 further claims the invention of claim 2 in ‘769 claim 3.
Regarding claim 3, ‘769 further claims the invention of claim 3 in ‘769 claim 1.
Regarding claim 4, ‘769 further claims the invention of claim 4 in ‘769 claim 4.
Regarding claim 5, ‘769 further claims the invention of claim 5 in ‘769 claim 5.
Regarding claim 6, ‘769 further claims the invention of claim 6 in ‘769 claim 8.
Regarding claim 8, ‘769 further claims the invention of claim 8 in ‘769 claim 9.
Regarding claim 12, ‘769 further claims the invention of claim 12 in ‘769 claim 10.
 claim 13, ‘769 further claims the invention of claim 13 in ‘769 claim 11.
Regarding claim 15, ‘769 further claims the invention of claim 15 in ‘769 claim 12.
Regarding claim 16, ‘769 further claims the invention of claim 16 in ‘769 claim 13.
Regarding claim 17, ‘769 further claims the invention of claim 17 in ‘769 claim 14.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-5, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 10, and 13-14 of US Patent No. 10,978,251 No. (hereinafter ‘251).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘251 claims the invention of claim 1 in ‘251 claims 1 and 4-5 and in ‘251 claims 10 and 13-14.
Regarding claims 3-5, ‘251 further claims the invention of claims 3-5 in ‘251 claims 1 and 4-5 and in ‘251 claims 10 and 13-14.
Regarding claim 11, ‘251 claims the invention of claim 11 in ‘251 claims 1 and 4-5 and in ‘251 claims 10 and 13-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210005389 (see, e.g., FIG. 1); US 20210005392 (see, e.g., FIG. 1); US 20210005387 (see, e.g., FIG. 1); US 10784047 (see, e.g., FIG. 7); US 20200395176 (see, e.g., FIG. 7); US 10580579 (see, e.g., FIG. 2); and US 20210057159 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848